Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-12, drawn to a compounding assistance device, classified in A61M 5/1782.
II. 	Claims 13-20, drawn to a method of compounding a medication, classified in H04N 7/18.
III. 	Claims 21-23, drawn to a pharmaceutical compounding device, classified in G06K 7/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects. For example, invention I is directed to a compounding assistance device having a carrier, an infrared digital camera, an area light source positioned proximate to a second side of the carrier, the area light source, a display, a visible light digital camera, and a source of visible light, while invention II is directed to a method of compounding a medication .
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects. For example, invention II is directed to a method of compounding a medication having the steps of receiving a syringe into a viewing area between an infrared area light source and an infrared digital camera, taking a first digital photograph of the syringe in infrared light using the infrared digital camera, wherein the infrared area light source emanates light directly toward the infrared digital camera such that the syringe is backlit by the infrared area light source, automatically analyzing the digital photograph to ascertain whether a needle is attached to the syringe, or automatically analyzing the first digital photograph to ascertain whether a needle cap is attached to the syringe; and storing the digital photograph, while invention III is directed to a pharmaceutical compounding device having an infrared area light source, an infrared digital camera, a visible light digital camera, a source of visible light positioned adjacent the visible light digital .
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects. For example, invention I is directed to a compounding assistance device having a carrier, an infrared digital camera, an area light source positioned proximate to a second side of the carrier, the area light source, a display, a visible light digital camera, and a source of visible light, while invention III is directed to a pharmaceutical compounding device having an infrared area light source, an infrared digital camera, a visible light digital camera, a source of visible light positioned adjacent the visible light digital camera, a viewing area between the infrared area light source and the infrared digital camera, and a controller programmed to control the infrared area light source and the infrared digital camera to take a first photograph of an item in the viewing area such that the item is backlit by the infrared area light source, and to take a second photograph of the viewing area using the visible light digital camera, and to control the source of visible light.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The searches of the three distinct inventions are different.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

November 17, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422